DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 22, 2021 has been entered.

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on December 22, 2021.
Claims 6-8 have been cancelled based on the current amendment. Claims 1-5 are currently pending in the application, and are considered in this Office action, with claims 1-3, and 5 amended.
The objection of claims 1 and 3 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1-3 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claims 7 and 8 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claims.

Allowable Claims
Claims 1-5 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance have been provided in the Office action mailed on October 1, 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711